     Case 3:18-cv-02252-RDM-CA Document 164 Filed 03/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OMAR S. FOLK,                                    Civil No. 3:18-cv-2252

             Plaintiff                            (Judge Mariani)

      V.


BUREAU OF PRISONS, et al. ,

             Defendants

                           --/Z,,         ORDER

      AND NOW, this £          day of March, 2021 , upon consideration of Defendant Ball's

motion (Doc. 110) to dismiss, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.    The motion (Doc. 110) is GRANTED.

      2.     The claims against Defendant David J. Ball are DISMISSED.




                                           Robert      anarn
                                           United States District Judge
